Opinion.— It is clear that the verdict of the jury is not contrary to the evidence, if the statements of the witnesses are to be credited, and besides, to entitle the plaintiffs to avoid their agreement of compromise at thirty cents on the dollar, it was necessary to show that their agent should have relied on the truth of the defendants’ representations concerning the facts on which the compromise was based, and that his action in accepting the offer of thirty cents was induced by such reliance, and the credibility of said agent’s testimony on the whole subject was the proper subject of the jury’s consideration, and we are unable to say, if they did not believe his evidence, that the verdict is wrong. It is not sufficient that the judgment does not clearly appear *384to be right; it must clearly appear to be wrong to authorize the appellate court to set it aside. 51 Tex., 289; 1 Tex., 340; 8 Tex., 331. In cases of disputed facts, and particularly where the issue is one of alleged fraud, the judgment will not be disturbed unless for some manifest error of law. Mathis v. Oberthier, 50 Tex., 330.
The court has repeatedly held that a judgment will not be interfered with on appeal unless the court is able to say that the evidence does not support it. Jordan v. Brophy, 41 Tex., 284; Bailey v. White, 13 Tex., 118; Gilliard v. Chessney, 13 Tex., 337; McFarland v. Hall, 17 Tex., 690. Where there is evidence sufficient to support the verdict, a new trial, in case of conflicting testimony, will not be granted. Russell v. Mason, 8 Tex., 226, and Davidson v. Edgar, 5 Tex., 492.
The supreme court will not grant a new trial mereH because the weight of evidence preponderates against the verdict. Mitchell v. Matson, 7 Tex., 3. That the evidence is not satisfactory to the court is not sufficient, but it must clearly appear that it is wrong to authorize a reversal on that ground. Wells v. Barnett, 7 Tex., 584; Long v. Steiger, 8 Tex., 460; Briscoe v. Bronaugh, 1 Tex., 326; Gamage v. Trawick, 19 Tex., 64. See, also, George v. Lemon, 19 Tex., 152; Cummins v. Rice, 19 Tex., 226. When a question of fact has been fairly submitted to a jury on conflicting evidence, the supreme court will not disturb a judgment rendered in accordance with the verdict, although the evidence would have warranted a verdict on either side. Montgomery v. Culton, 23 Tex., 156. Also, Anderson v. Anderson, 23 Tex., 639.
A careful consideration of all the evidence in the case refutes the assumption of the appellants’ first assignment of error, and which is urged in brief of their counsel, to the effect that the evidence adduced by the plaintiff does not materially conflict with the defendants’ evidence in respect to the question of alleged fraudulent representation. Judgment is affirmed.